Title: To Alexander Hamilton from John H. Livingston, 20 May 1791
From: Livingston, John H.
To: Hamilton, Alexander


New York, May 20, 1791. “I am very sorry to be under the necessity of troubling you with inclosed paper to which your signature is necessary. Our Legislature broke up so soon after we recd. the necessary document for freeing you from this, that it was not in our power to get an Act for that purpose, but it shall be done at the next Sessions. In the mean while we will tresspass upon your time and friendship in this way as little as possible.…”
